                                          Case 4:20-cv-07370-HSG Document 12 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GIOVONTE DOUGLAS,                                  Case No. 20-cv-07370-HSG
                                   8                     Petitioner,                        ORDER OF DISMISSAL
                                   9             v.

                                  10     JEFF LYNCH, Warden,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          On October 21, 2020, this instant pro se petition for a writ of habeas corpus was

                                  14   transferred to this district from the Central District of California. Dkt. Nos. 7, 8. That same day,

                                  15   the Clerk of the Court informed Petitioner that this action was deficient because he had not paid

                                  16   the filing fee or submitted an in forma pauperis application. Dkt. No. 9. Petitioner was instructed

                                  17   to respond within twenty-eight days of the date of the order. Dkt. No. 9. The deadline has passed,

                                  18   and Petitioner has neither paid the filing fee nor submitted an in forma pauperis application. Nor

                                  19   has Petitioner otherwise communicated with the Court. The Court therefore DISMISSES this

                                  20   action without prejudice. Because this dismissal is without prejudice, Petitioner may move to

                                  21   reopen the action. Any motion to reopen must be accompanied by an in forma pauperis

                                  22   application with the required supporting documents. The Clerk shall enter judgment and close the

                                  23   file. All pending motions are DENIED as moot.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 2/5/2021

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
